         Case 1:20-cr-00015-PKC Document 23 Filed 01/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :            1:20-CR-0015 (PKC)

                          Plaintiff,                          CORRECTED MOTION FOR
                 v.                                           ADMISSION PRO HAC VICE OF KERI
                                                              CURTIS AXEL
VIRGIL GRIFFITH,
                          Defendant.

------------------------------------------------------x

        Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Keri Curtis Axel, hereby move this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for defendant Virgil Griffith in the

above-captioned criminal action. I am in good standing of the Bar of the State of California and

there are no pending disciplinary proceedings against me in any state or federal court. I have

never been convicted of a felony. I have never been censured, suspended, disbarred or denied

admission or readmission by any court. I have attached the Affidavit pursuant to Local Rule 1.3.



Dated: January 24, 2020                     Respectfully Submitted,




                                            Keri Curtis Axel
                                            Baker Marquart LLP
                                            777 S. Figueroa Street, Suite 2850
                                            Los Angeles, CA 90017
                                            Tel.: (424) 652-7800/Fax: (424) 652-7850
                                            Kaxel@bakermarquart.com

                                            Attorney for Defendant Virgil Griffith




                                                          1
